i          i      i                                                                  i     i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00184-CV

                                 In the INTEREST OF J.M.B., et al.

                      From the 293rd Judicial District Court, Zavala County, Texas
                                 Trial Court No. 08-01-11692-ZCV-A
                             Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 31, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant’s court-appointed appellate counsel filed a motion to dismiss this appeal. The

motion, supported by counsel’s affidavit, asserts that appellant has died and there are no longer any

cognizable issues for appeal. We grant the motion and dismiss the appeal. See TEX . R. APP . P.

42.1(a)(1).



                                                       PER CURIAM